            Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                )     Criminal No. 21cr10053
                                             )
               v.                            )     Violations:
                                             )
     TARESSA HIGHTOWER                       )     Counts One - Two: Filing a False Tax Return
                                             )     (26 U.S.C. § 7206(1))
                      Defendant              )

                                        INFORMATION

      At all times relevant to this Information:

                                       General Allegations

       1.      TARESSA HIGHTOWER (“HIGHTOWER”) resided in Atlanta, Georgia.

       2.      Jonathan Ace (“J. Ace”) resided in Massachusetts and had a family relationship

with HIGHTOWER.

       3.      Palestine Ace (“P. Ace”) also resided in Massachusetts and was married to J. Ace.

In or about and between October 2010 and April 2015, P. Ace was a Senior Vice President at Bank

of America (“BOA”) in Boston, Massachusetts.

       4.      The S. Janel Bullock 24 Foundation, Inc. (formerly known as the Young Girlz &

Boyz Foundation Inc. (the “YG&B Foundation”)) was a Georgia nonprofit foundation organized

by HIGHTOWER on or about October 15, 2013. In or about August 2014, HIGHTOWER sought

and obtained approval from the Internal Revenue Service (“IRS”) to operate the YG&B

Foundation as a tax-exempt charitable organization under Section 501(c)(3) of the Internal

Revenue Code.
            Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 2 of 7




       5.      The Young Girlz & Boyz, LLC (the “YG&B LLC”) was a Georgia Limited

Liability Company (“LLC”) organized by HIGHTOWER on or about September 14, 2012.

HIGHTOWER was the owner and sole member of the YG&B LLC.

       6.      Both the YG&B Foundation and YG&B LLC purported to be non-profit

organizations serving underprivileged youth in the Atlanta area. Hightower personally ran and

operated both the YG&B Foundation and YG&B LLC.

                                  The Federal Tax Requirements

       7.      The IRS is an agency of the United States Department of the Treasury responsible

for administering and enforcing the tax laws of the United States.

       8.      The tax laws of the United States require every citizen and resident of the United

States who receives income in excess of the minimum filing amount established by law for a

particular tax year to annually make and file a personal income tax return for that tax year.

       9.      Individuals such as HIGHTOWER are required to prepare and file personal income

tax returns using IRS Form 1040 to accurately report, among other matters, all gross income from

whatever source derived, and all expenses incurred during that tax year.

       10.     LLCs and nonprofit organizations must also file annual tax returns with the IRS

and report, among other things, revenue from whatever source derived, and all business expenses

incurred during that tax year.

       11.     Depending on the elections made by the LLC and the number of members, the

entity may be treated as either a corporation, partnership, or as part of the owner’s tax return (a

“disregarded entity”). If a single-member LLC, such as the YG&B LLC, does not elect to be

treated as a corporation, the LLC is considered a disregarded entity, and the LLC's activities should


                                                 2
            Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 3 of 7




be reflected on its owner's federal tax return – specifically on a separate schedule to the owner’s

Form 1040, such as a Schedule C (Profit or Loss From Business).

        12.    Tax-exempt organizations, such as the YG&B Foundation are required to file

annual tax returns with the IRS using IRS Form 990 (Return of Organization Exempt From Income

Tax).

        13.    For tax year 2013, HIGHTOWER filed an individual income tax return with the

IRS with the assistance of an accountant. For tax year 2014, HIGHTOWER personally prepared

and filed an individual income tax return; however, the return on behalf of the YG&B Foundation

was filed with the assistance of an accountant. For each of the tax years in which HIGHTOWER

filed or caused to be filed an individual or corporate tax return, HIGHTOWER declared, under

penalty of perjury, that the information submitted in each of the tax years was true, correct, and

complete.

                               P. Ace’s and J. Ace’s Fraud Scheme

        14.    Beginning in approximately October 2010, and continuing until about April 2015,

P. Ace and J. Ace, together with others known and unknown to the U.S. Attorney, engaged in an

embezzlement and kickback scheme to defraud BOA of approximately $2.7 million using

fraudulent donations to non-profit organizations. As part of the scheme, P. Ace used her position

at BOA to misappropriate funds from BOA and transfer the money to real and fake non-profit

organizations in the Boston and Atlanta areas. After embezzling the money from BOA, P. Ace, J.

Ace, and others caused the non-profits to directly or indirectly repay them a portion of the monies

as a secret kickback.




                                                3
          Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 4 of 7




                                     The False Tax Returns

       15.     Beginning in approximately 2010 and continuing until approximately 2015, P. Ace

fraudulently caused BOA to transfer nearly $1.72 million to several Atlanta area charitable

organizations. Although one of organizations used a portion of the donated funds for charitable

purposes, the others, which included the YG&B Foundation and YG&B LLC, spent the majority

of the funds on personal expenses unrelated to any charity work.

       16.     From in or about and between December 2010 and March 2015, the YG&B

Foundation and YG&B LLC received a total of approximately $655,000 which had been

fraudulently obtained by P. Ace from BOA. At P. Ace and J. Ace’s direction, and as a purported

condition precedent for receiving the funds, HIGHTOWER returned approximately 25 percent of

the monies to P. Ace and J. Ace as a kickback.

       17.     In 2013, the YG&B LLC received approximately $100,000 in funds from BOA.

On or about May 7, 2014, HIGHTOWER filed a personal income tax return Form 1040 for the

2013 tax year in which she accurately reported $100,000 in income on her Schedule C, but falsely

and fraudulently reported a total of approximately $98,000 of non-existent and/or inflated business

expenses, resulting in a taxable profit of less than $500.     On or about December 12, 2016,

HIGHTOWER filed an amended return for 2013 in which she reported the same figures, but added

a dependent.

       18.     In 2014, the YG&B LLC received approximately $100,000 and the YG&B

Foundation received approximately $165,000 in funds from BOA. On or about April 10, 2015,

HIGHTOWER filed a personal income tax return Form 1040 for the 2014 tax year in which she

accurately reported $100,000 in income to the YG&B LLC on her Schedule C, but falsely and


                                                 4
          Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 5 of 7




fraudulently reported approximately $95,600 of non-existent and/or inflated business expenses,

resulting in a taxable profit of less than $4,400. HIGHTOWER’s 2014 income tax return also

omitted income received by HIGHTOWER from the YG&B Foundation in the form of money

received from and/or spent by the entity for her benefit.

       19.     For the 2014 tax year, HIGHTOWER also filed a Form 990-EZ corporate return on

behalf of the YG&B Foundation in which she falsely reported $120,000 in income from BOA

(instead of $165,000) and falsely and fraudulently reported approximately $79,200 of non-existent

and/or inflated business expenses.




                                                 5
          Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 6 of 7




                                       COUNTS ONE - TWO
                                      Filing a False Tax Return
                                        (26 U.S.C. § 7206(1))

        The United States Attorney charges:

        20.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

19 of this Information.

        21.      On or about the dates set forth below, in the Northern District of Georgia, and

elsewhere, the defendant,

                                     TARESSA HIGHTOWER,

did willfully make and subscribe U.S. Individual Tax returns, for tax years 2013 and 2014, which

were verified by written declarations that they were made under the penalties of perjury, and which

returns the defendant did not believe to be true and correct as to every material matter in that the

defendant falsely inflated business expenses and failed to accurately report income received from

the YG&B LLC and YG&B Foundation.

 Count        Approximate Date                        False Federal Tax Return

                                   Form 1040 for tax year 2014, reporting purported total income
    1           April 10, 2015
                                   of $32,591.


                                   Amended Form 1040 for tax year 2013, reporting purported
    2         December 12, 2016
                                   total income of $36,171.


        All in violation of Title 26, United States Code, Section 7206(1).




                                                  6
  Case 1:21-cr-10053-WGY Document 1 Filed 02/11/21 Page 7 of 7



                           11th
Respectfully submitted this ______ day of February, 2021.



                                           ANDREW E. LELLING
                                           United States Attorney


                                             /s/ Jordi de Llano
                                         By: _____________________________
                                             JORDI DE LLANO
                                             ASSISTANT U. S. ATTORNEY
